Name: Council Regulation (EEC) No 3912/87 of 18 December 1987 suspending the generalized tariff preferences for 1988 for products originating in the Republic of Korea
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania
 Date Published: nan

 29 . 12. 87 Official Journal of the European Communities No L 369/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3912/87 of 18 December 1987 suspending the generalized tariff preferences for 1988 for products originating in the Republic of Korea relating to the scheme of generalized preferences for 1988 come into force ; whereas the measure should, however, not apply to goods in the process of being transported to the Commuity provided they were dispatched before 14 December 1987, the possibility of such a messure having been made known to traders in a communication contained in the Official Journal of the European Communities (4), 'C' series, of 12 December 1987, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having in regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Council has adopted Regulations (EEC) Nos 3635/87 ( «). 3636/87 (2) and 3782/87 (3) concerning the scheme of generalized tariff preferences for 1988 ; Whereas the Republic of Korea benefits from these generalized tariff preferences ; Whereas the scheme of generalized tariff preferences is an autonomous Community scheme ; Whereas the Republic of Korea does not treat the Community on an equal footing with other trade partners and whereas it has taken discriminatory measures in respect of the Community in the sphere of the protection of intellectual property ; whereas therefore it is inappro ­ priate that the Republic of Korea should benefit from the scheme of generalized tariff preferences as long as this situation continues ; Whereas, in order for it to be fully effective, this measure must take effect on the date on which the Regulations Article 1 The preferences granted by Regulations (EEC) Nos 3635/87, 3636/87 and 3782/87 shall be suspended for products originating in the Republic of Korea. Article 2 This Regulation shall enter into force on 1 January 1988 . It shall not apply to goods in respect of which proof is furnished that they were dispatched to the Community before 14 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1987. For the Council The President N. WILHJELM (') OJ No L 350, 12. 12. 1987, p . 1 . 0 OJ No L 350, 12. 12. 1987, p. 67. (3 OJ No L 367, 28 . 12. 1987, p . 1 . (4) OJ No C 334, 12. 12. 1987, p. 3 .